Exhibit 10.1

 

SEVENTH AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

 

This SEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT dated
as of March 27, 2006 (this “Amendment”) is entered into among SIRVA RELOCATION
CREDIT, LLC, as Seller, SIRVA RELOCATION LLC (“SIRVA Relo”) and EXECUTIVE
RELOCATION CORPORATION (“Executive Relo”), as Servicers and Originators, the
Purchasers party thereto and LASALLE BANK NATIONAL ASSOCIATION, as Agent (in
such capacity, the “Agent”).

 

RECITALS

 

A.            The Seller, the Servicers, the Purchasers and the Agent are
parties to that certain Amended and Restated Receivables Sale Agreement dated as
of December 23, 2004 and amended as of March 31, 2005, May 31, 2005, June 30,
2005, September 30, 2005, November 14, 2005 and December 9, 2005 (as so amended,
the “Receivables Sale Agreement”).

 

B.            The parties wish to amend the Receivables Sale Agreement as
hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Certain Defined Terms. Capitalized terms which are used herein
without definition and that are defined in the Receivables Sale Agreement shall
have the same meanings herein as in the Receivables Sale Agreement, as amended
by this Amendment.

 

2.             Amendments to Receivables Sale Agreement. The Receivables Sale
Agreement is hereby amended as follows:

 

(a)           No Originator Financial Statements. Sections 5.1(a)(i)(E),
5.1(a)(i)(F) and 5.1(a)(i)(G) of the Receivables Sale Agreement are amended and
restated to read in their entirety as follows:

 

“(E) [Reserved];
(F) [Reserved]; and
(G) [Reserved].”

 

(b)           Budget for SIRVA Relo and Executive Relo to be Consolidating.
Section 5.1(a)(iv) of the Receivables Sale Agreement is amended to read in its
entirety as follows:

 

“(iv) Budgets. By March 31 of each year (or, in the case of the 2006 fiscal
year, by May 15, 2006), a copy of a Budget for the Originators with respect to
such year prepared on a consolidating basis for the businesses owned by SIRVA
Relo and Executive Relo, and including the Seller (but excluding SIRVA
Mortgage), certified by an officer or officers of the Originators as being
prepared using the same methods as the budget prepared by the Parent for
purposes of the SIRVA Credit Agreement for such years and for 2004; and”

 

--------------------------------------------------------------------------------


 

(c)           Monthly Reports for SIRVA Relo, Executive Relo and the Seller to
be Consolidating. Section 5.2(a)(iii) of the Receivables Sale Agreement is
hereby amended and restated to read as follows:

 

“(iii)                         Monthly Reports. As soon as available, but in any
event not later than the Monthly Delivery Date following the end of each of the
monthly periods of each fiscal year of the SIRVA Relo, Executive Relo and the
Seller the unaudited consolidated and consolidating balance sheet of the
businesses owned by SIRVA Relo and Executive Relo, and including the Seller (but
excluding SIRVA Mortgage) as at the end of such month and the related unaudited
consolidated and consolidating statements of income of the businesses owned by
SIRVA Relo and Executive Relo, and including the Seller (but excluding SIRVA
Mortgage) for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures for the
corresponding period of the previous fiscal year, certified by a Designated
Financial Officer of the Master Servicer as being (A) fairly stated in all
material respects, (B) complete and correct in all material respects in
conformity with GAAP, and (C) prepared in reasonable detail in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (subject to normal year end audit and other adjustments); and”

 

(d)           Monthly Reports of Subservicers. Section 5.3(a)(iii) of the
Receivables Sale Agreement is hereby amended and restated to read as follows:

 

“(iii)  [Reserved];”

 

(e)           Definition of Applicable Base Margin. The definition of
“Applicable Base Margin” in Schedule I to the Receivables Sale Agreement is
hereby amended and restated to read as follows:

 

“Applicable Base Margin” means:

 

(i)            with respect to the period following the date of the First
Amendment to but excluding June 30, 2005, 1.25% with respect to the Prime Rate
and 2.25% with respect to the Eurodollar Rate,

 

(ii)           with respect to the period from and including June 30, 2005 to
and excluding September 30, 2005, 1.50% with respect to the Prime Rate and 2.50%
with respect to the Eurodollar Rate,

 

(iii)          with respect to the period from and including September 30, 2005
to but excluding March 27, 2006, 1.75% with respect to the Prime Rate and 2.75%
with respect to the Eurodollar Rate,

 

(iv)          with respect to the period from and including March 27, 2006 to
but excluding the first date by which all the financial statements of SIRVA,
Inc. and the Parent for the fiscal quarters ending March 31, 2005, June 30,
2005, and September 30,

 

2

--------------------------------------------------------------------------------


 

2005 are delivered to the Agent (together with the related compliance
certificates required to be delivered under the Receivables Sale Agreement),
2.00% with respect to the Prime Rate and 3.00% with respect to the Eurodollar
Rate,

 

(v)           with respect to the period from and including the first date on
which the delivery requirements described in clause (iv) are satisfied to but
excluding the first day by which all the financial statements of SIRVA, Inc. and
the Parent for the fiscal year ending December 31, 2005 and the fiscal quarters
ending March 31, 2006, June 30, 2006 and September 30, 2006 are delivered to the
Agent (together with related compliance certificates required to be delivered
under the Receivables Sale Agreement), 1.75% with respect to the Prime Rate and
2.75% with respect to the Eurodollar Rate, and

 

(vi)          at any time thereafter the percentage set forth below opposite the
Consolidated Leverage Ratio most recently reported by Parent and its
Subsidiaries under the SIRVA Credit Agreement, as such agreement is in effect on
the date hereof; provided that if and for so long as such Consolidated Leverage
Ratio has not been so reported, the Applicable Base Margin shall be as set forth
in clause (iii) above.

 

CONSOLIDATED LEVERAGE RATIO

 

PRIME RATE

 

EURODOLLAR RATE

 

Greater than or equal to 3.25

 

1.50%

 

2.50%

 

Greater than or equal to 2.75 and less than 3.25

 

1.25%

 

2.25%

 

Greater than or equal to 1.75 and less than 2.75

 

1.00%

 

2.00%

 

Less than 1.75

 

0.75%

 

1.75%

 

 

(f)            Concentration Limit Definition. The definition of Concentration
Limit in Schedule I to the Receivables Sale Agreement is hereby amended to add
the following sentence at the end thereof:

 

“It is understood and agreed that any Employer described in clause (iii) of the
definition of Eligible Employer shall be deemed to have no rating for purposes
of calculating its Concentration Limit.”

 

(g)           Eligible Employer Definition. The definition of “Eligible
Employer” in Schedule I to the Receivables Sale Agreement is hereby amended and
restated to read as follows:

 

““Eligible Employer” means an Included Employer; provided that any Employer
shall cease to be an Eligible Employer if (i) any Receivable to which it is an
Obligor shall have become a Charge-off, (ii) more than 50% of the Receivables as
to which it is an Obligor shall at any time remain unpaid past their
Disqualification Dates, (iii) such Employer has suffered a Bankruptcy Event,
except in the case of Federal Mogul Corporation, USG Corporation or Delphi
Corporation or other Employer to the extent that the payment of the related
Receivables of such Employer have been approved (which approval has not been

 

3

--------------------------------------------------------------------------------


 

rescinded) by the applicable bankruptcy court, or (iv) in the case of any
Employer listed on Schedule IV, the corrective action described opposite the
name of such Employer in such schedule shall not have been taken by the date
specified in such schedule; and provided further that the Agent may determine,
in its sole discretion upon notice to the Seller, that any Employer shall no
longer be an Eligible Employer with respect to any additional Receivables that
might otherwise be proposed to be included in Eligible Receivables following
such determination by the Agent.”

 

(h)           Eligible Receivable Definition. The definition of “Eligible
Receivable” in Schedule I to the Receivables Sale Agreement is hereby amended by
deleting the word “and” at the end of clause (xvi), replacing the period at the
end of clause (xvii) with “; and” and adding thereto the following clause
(xviii):

 

“(xviii) with respect to any Receivable of an Eligible Employer subject to a
Bankruptcy Event, the payment of the Receivable of such Employer has been
approved (which approval has not been rescinded) by the applicable bankruptcy
court.”

 

(i)            The following new definitions are hereby added to Schedule I to
the Receivables Sale Agreement, in the applicable alphabetical positions:

 

“Monthly Delivery Date” means (i) with respect to the March, June, September and
December monthly periods of the Master Servicer’s fiscal year, the 45th day
following the end of such monthly period, and (ii) with respect to any other
monthly period of such fiscal year, the 30th day following the end of such
monthly period.

 

“Seventh Amendment” means the Seventh Amendment to Amended and Restated
Receivables Sale Agreement, dated as of March 27, 2006, among the Seller, the
Servicers, the Originators, the Agent and the Purchasers.”

 

“SIRVA Mortgage” means SIRVA Mortgage, Inc., a wholly owned subsidiary of CMS
Holding, LLC and an indirect wholly owned subsidiary of SIRVA, Inc.”

 

3.             Financial Reporting Template and Certain Certificates.

 

(a)           Attached hereto as Attachment 1 is the form of financial template
to be used by the SIRVA Entities in the financial reporting required under the
Receivables Sale Agreement subject to any modifications thereto from time to
time approved by the Agent.

 

(b)           Exhibit F to the Receivables Sale Agreement is hereby amended and
restated in the form of Exhibit F attached hereto.

 

(c)           The Seller, SIRVA Relo and Executive Relo agree to cause the
financial statements required to be delivered to the Agent under
Section 5.2(a)(iii) of the

 

4

--------------------------------------------------------------------------------


 

Receivables Sale Agreement to be certified in the form attached hereto as
Attachment 2, as such form may be modified from time to time with the consent of
the Agent.

 

(d)           SIRVA Relo and Executive Relo agree to certify their budgets
required to be delivered to the Agent under Section 5.1(a)(iv) of the
Receivables Sale Agreement in the form attached hereto as Attachment 3, as such
form may be modified from time to time with the consent of the Agent.

 

(e)           SIRVA Relo shall certify each Monthly Report and Weekly Report
delivered to the Agent in the form attached hereto as Attachment 4, as such form
may be modified from time to time with the consent of the Agent.

 

4.             Limited Consents and Waivers.

 

(a)           Section 5.1(a)(i)(A), (B), (C) and (D) of the Receivables Sale
Agreement, as amended by Section 3(a) of the Third Amendment and Section 3(a) of
the Fourth Amendment and Section 3(a) of the Fifth Amendment, require delivery
of unqualified audited consolidated financial statements of SIRVA, Inc. and the
Parent for each fiscal year and delivery of unaudited consolidated quarterly
financial statements for SIRVA, Inc. and the Parent, in each case by specified
dates. Subject to Section 5 of this Amendment and subject to the representation
and warranty in Section 6(iv) of this Amendment being true and correct, the
Agent and the Purchasers agree that:

 

(i)            the delivery of such financial statements for the fiscal year
ended December 31, 2005 may be delayed until August 15, 2006; and

 

(ii)           the delivery of the unaudited consolidated quarterly financial
statements of SIRVA, Inc. and the Parent to be delivered under clauses (B) and
(D) of Section 5.1(a)(i) of the Receivables Sale Agreement in respect of each
fiscal quarter described below may be delayed until the date set opposite such
quarter:

 

Fiscal Quarter

 

Delivery Date

 

 

 

 

 

first, second and third quarter, 2005

 

May 15, 2006

 

 

 

 

 

first and second quarter, 2006

 

October 16, 2006

 

 

 

 

 

third quarter, 2006

 

December 15, 2006.

 

 

(b)           the Agent and the Purchasers hereby waive any Termination Event
arising from SPV’s loan of funds in an aggregate amount of approximately
$21,000,000 to SIRVA Relo and Executive Relo during 2005, provided that (i)
$21,000,000 of such borrowings shall have been repaid prior to March 31, 2006,
and (ii) any remaining amount shall have been repaid, and any related accounting
adjustments shall have been completed, prior to June 30, 2006.

 

5

--------------------------------------------------------------------------------


 

(c)           The Agent and the Purchasers hereby consent to the execution and
delivery of an amendment to the SIRVA Credit Agreement in the form attached
hereto as Attachment 5 (the “Credit Agreement Amendment”), provided that (i) no
compensation shall be paid by the SIRVA Entities in connection with such
amendment except as described in such Credit Agreement Amendment, and (ii) such
amendment became effective on or prior to March 27, 2006.

 

5.             Reservation of Rights. By press releases dated January 31, 2005,
March 15, 2005, June 20, 2005, June 22, 2005 and September 21, 2005, SIRVA, Inc.
announced various matters, including the existence of a formal investigation by
the SEC of such practices and processes. Notwithstanding the agreement of the
Agent and the Purchasers to a delay in the delivery of certain financial reports
and ongoing discussions between the Agent, the Purchasers and the Originators
with respect to the matters described in the Press Releases, the Agent and the
Purchasers have not waived any rights or remedies they may have with respect to
the matters, except as set forth in Section 3(a)(vi) of the Fifth Amendment,
that are the subject of such review and investigation or any related matters.
The Agent and the Purchasers hereby expressly reserve all of their rights and
remedies with respect to all of the foregoing, including all rights with respect
to any related Termination Event that may have occurred and not been waived
pursuant to Section 3(a)(vi) of the Fifth Amendment.

 

6.             Representations and Warranties. With respect to the Sale
Agreement, the Seller and each Servicer, and with respect to the Purchase
Agreement, the Originators hereby represent and warrant to the Agent and the
Purchasers as follows:

 

(i)            Representations and Warranties. The representations and
warranties contained in Article IV of the Receivables Sale Agreement and Section
4 of the Purchase Agreement are true and correct as of the date hereof (except
to the extent such representations and warranties relate solely to an earlier
date, in which case they are true and correct as of such earlier date and except
for the matters to be corrected by the Specified Adjustments).

 

(ii)           Enforceability. The execution and delivery by the Seller and each
Servicer of this Amendment, and the performance by the Seller and each Servicer
of this Amendment and the Receivables Sale Agreement, as amended hereby (the
“Amended Agreement”), are within the corporate powers of the Seller and each
Servicer and have been duly authorized by all necessary corporate or company
action on the part of the Seller and each Servicer. This Amendment and the
Amended Agreement are valid and legally binding obligations of the Seller and
each Servicer, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

(iii)          No Potential Termination Event. No Potential Termination Event
that will not be cured by this Amendment becoming effective has occurred and is
continuing.

 

(iv)          Specified Adjustments. Except as has been disclosed by the
Servicers to the Purchasers in the supplement to the Fee Letter delivered in
connection with the First

 

6

--------------------------------------------------------------------------------


 

Amendment, the adjustments described in the definition of “Specified Adjustment”
do not result from (and are not alleged by any Governmental Authority or
Responsible Person to have resulted from) fraud, misconduct or similar
circumstances; and the matters disclosed in the Press Releases and related
matters will not have a Material Adverse Effect.

 

7.             Acknowledgment by Originators. Each of SIRVA Relo and Executive
Relo, in its capacity as an Originator, acknowledges and agrees to the terms of
this Amendment, including without limitation Sections 2 and 3 hereof.

 

8.             Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Receivables Sale Agreement shall remain in
full force and effect; and the Seller and the Servicers confirm and reaffirm
their obligations under the Amended Agreement and the other Transaction
Documents. Without limiting the foregoing, the Seller and the Originators
confirm and reaffirm their obligation under Section 3 of the Fee Letter, and
acknowledge that nothing in this Amendment shall limit the ability of the Agent
and the Purchasers to require changes to the terms of the Transaction Documents
as contemplated by such Section 3. After this Amendment becomes effective, all
references in the Receivables Sale Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein” or otherwise referring to the
Receivables Sale Agreement shall be deemed to be references to the Amended
Agreement. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Receivables Sale Agreement other than
as set forth herein.

 

9.             Effectiveness. This Amendment shall become effective upon the
date on which all of the following occur (the “Amendment Effective Date”):

 

(i)            receipt by the Agent of counterparts of this Amendment (whether
by facsimile or otherwise) executed by the Seller, the Servicers, the
Originators, the Agent and the Purchasers and consented to by Parent and NAVL,

 

(ii)           receipt by the Agent of a fee equal to 0.15% of the Aggregate
Commitment for the account of the Purchasers (proportionately according to their
Commitment Percentages), and

 

(iii)          receipt by the Agent of a true and correct copy of the fully
executed Credit Agreement Amendment in form and substance satisfactory to the
Agent and the Purchasers.

 

10.           Headings; Counterparts. Section Headings in this Amendment are for
reference only and shall not affect the construction of this Amendment. This
Amendment may be executed by different parties on any number of counterparts,
each of which shall constitute an original and all of which, taken together,
shall constitute one and the same agreement.

 

11.           Cumulative Rights and Severability. All rights and remedies of the
Purchasers and Agent hereunder shall be cumulative and non-exclusive of any
rights or remedies such Persons have under law or otherwise. Any provision
hereof that is prohibited or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such prohibition or

 

7

--------------------------------------------------------------------------------


 

unenforceability without invalidating the remaining provisions hereof and
without affecting such provision in any other jurisdiction.

 

12.           Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws (and not the law of conflicts) of the
State of Illinois.

 

[signature pages begin on next page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SIRVA RELOCATION CREDIT, LLC, as Seller

 

 

 

 

 

By:

/s/ DOUGLAS V. GATHANY

 

Title:

President

 

 

 

 

 

SIRVA RELOCATION LLC, as a Servicer

 

 

 

 

 

By:

/s/ DOUGLAS V. GATHANY

 

Title:

Treasurer

 

 

 

 

 

EXECUTIVE RELOCATION CORPORATION, as
a Servicer

 

 

 

 

 

By:

/s/ DOUGLAS V. GATHANY

 

Title:

Treasurer

 

The undersigned (i) consent and agree to the foregoing Amendment, (ii) confirm
that references in the Purchase Agreement to the Receivables Sale Agreement
shall be references to such agreement as amended by the Amendment, and (iii)
confirm that the Purchase Agreement is in full force and effect.

 

SIRVA RELOCATION LLC, as an Originator

 

 

By:

/s/ DOUGLAS V. GATHANY

 

Title:

Treasurer

 

 

 

EXECUTIVE RELOCATION CORPORATION,

as an Originator

 

 

By:

/s/ DOUGLAS V. GATHANY

 

Title:

Treasurer

 

 

Seventh Amendment

 

S-1

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Purchaser and Agent

 

 

 

 

 

By:

/s/ MARLEE ZWEIGBAUM

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Purchaser

 

 

 

 

 

By:

/s/ REBECCA L. MILLIGAN

 

Title:

Duly Authorized Signatory

 

S-3

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS
CREDIT, INC., as Purchaser

 

 

 

 

 

By:

/s/ CARL GIORDANO

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

E*TRADE BANK, as Purchaser

 

 

 

 

 

By:

/s/ SAM CROW

 

Title:

Senior Manager, Commercial Lending

 

S-5

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as
Purchaser

 

 

 

 

 

By:

/s/ MATT SCHULZ

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Purchaser

 

 

 

 

 

By:

/s/ ANDY CAVALLARI

 

Title:

Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS, P.L.C., as Purchaser

 

 

 

 

 

By:

/s/ MARGARET BRENNAN

 

Title:

Senior Vice President

 

S-8

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

Reference is made to the Amended and Restated Guaranty dated as of
December 23, 2004, executed by the undersigned in favor of SIRVA Relocation
Credit, LLC (the “Guaranty”). The undersigned (i) consent and agree to the
foregoing Amendment, (ii) confirm that references in the Guaranty to the
Receivables Sale Agreement shall be references to such agreement as amended by
the Amendment, and (iii) confirm that the Guaranty is in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Acknowledgement and
consent as of the date first above written.

 

 

SIRVA WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ DOUGLAS V. GATHANY

 

Title:

Vice President, Treasurer

 

 

 

NORTH AMERICAN VAN LINES, INC.

 

 

 

 

 

By:

/s/ DOUGLAS V. GATHANY

 

Title:

Vice President, Treasurer

 

--------------------------------------------------------------------------------